         Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 1 of 25

                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

ARTURO FRANCISCO DIAZ IRIZARRY,
PALOMA IROVA GARCIA ALI, AND THE
LEGAL COUNYUGAL PARTNERSHIP BETWEEN
BOTH.                                          CIVIL NO.


           PLAINTIFFS,                         CIVIL RICO; TORTS
               V.
                                               JURY DEMAND
JORGE LUIS DIAZ IRIZARRY, his wife
Eugenia Mayoral, AND THE LEGAL CONJUGAL
PARTNERSHIP BETWEEN BOTH.
JORGE A. DIAZ MAYORAL, his wife
Monica Alvarez, AND THE LEGAL CONJUGAL
PARTNERSHIP BETWEEN BOTH.

CARMEN TERESA GUERRERO DE LEON,
her husband Ariel Marrero Otero, AND THE
LEGAL CONJUGAL PARTNERSHIP BETWEEN BOTH.

EMPRESAS DIAZ, INC.
BETTEROADS ASPHALT LLC.
BETTEROADS ASPHATL CORPORATION
BETTEROADS ASPHALT II LLC
BETTERECYCLING CORPORATION
PETROLEUM EMULSION
MANUFACTURING CORPORATION
(PEMCO)
PUERTO RICO ASPHALT LLC
ASPHALT QUALITY SERVICES LLC
READY ASPHALT LLC
PUERTO RICO GAS & PETROLEUM LLC
HOPI COPTERS, INC.
PUERTO RICO ASPHALT TERMINAL LLC



John Doe; Richard Roe.

             DEFENDANTS


                               VERIFIED COMPLAINT


                                           1
           Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 2 of 25

TO THE HONORABLE COURT:

       COME NOW Plaintiffs, Arturo Francisco Diaz Irizarry (“Arturo”) and Paloma Irova

Garcia Ali (“Paloma”), through their undersigned attorneys, and respectfully bring this action

for civil RICO, torts, and for compensatory treble damages arising from the aforementioned

causes of action, against the above captioned Defendants, and as grounds therefore state,

allege and pray:

   I. NATURE OF THE ACTION

1. This is an action under Section 1964(c) of the Racketeer Influenced and Corrupt

    Organizations Act (“RICO”) for treble damages arising from the injuries suffered by

    Arturo and Paloma, due to Defendants’ pattern of racketeering activity in violation of

    Sections 1962 (a), (c) and (d) of RICO, all performed as part of an ongoing defrauding

    and unlawful enterprise.

2. This action also arises under Article 1802 of the Puerto Rico Civil Code, 31 P.R. Laws

    Ann. Sec. 5141, for compensatory damages suffered by Arturo and Paloma as a result of

    Defendants’ willful, continuous, and malicious tortious conduct towards Plaintiffs.

3. This action also arises under Article 710 of the Law of Corporations 164-2009 (14 P.R.

    Laws Ann. 3650), which in summary establishes that the official and shareholder can

    request information and documents related to the operation, management and

    inspection of documents.

4. This action also arises under Article 587-592 of the Puerto Rico Civil Code, 31 P.R. Laws

    Ann. Sec. 2511-2516, for the obligation of the Administrator of a Will to Fulfill the

    obligation within the Wills and such a delay caused damages to Arturo and Paloma as a

    result of Defendants’ willful, continuous, and malicious tortious conduct towards

    Plaintiffs.

                                              2
         Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 3 of 25



  II. BRIEF FACTS

5. Beginning in or around November, 2013, up to the filing of this action, in an effort to

   control the estate of Arturo Diaz Marquez and Judith Mercedes Irizarry Morales, the

   defendants guided by Jorge Luis Diaz Irizarry took control by their own means and

   through the omissions of the administrator of the estate to gain an unfair advantage

   over the Plaintiffs, provoking an involuntary bankruptcy case and deviating money to

   their own companies.

6. Upon information and belief, for the past 7 years the Administrator of the Estate has

   been manipulated by Jorge Luis Diaz Irizarry, preventing her from liquidating the debts

   of the estate companies in order for him to take advantage with his own companies,

   with the result of an unmovable liquidation of the estate for the heirs and trust. The

   Administrator of the Estate never Jorge Luis Diaz Irizarry who openly manipulated her or

   contradicted or defended the best interest of the Estate, therefore she is liable for her

   omissions that rendered in the losses of the Plaintiffs and the Estate.

7. The administrator, once designated, did not notify properly the reports of the estate as

   so stated in the Law and Ordered by the Court, and her designation expired without a

   beneficial outcome for the Estate, the heirs and the Plaintiffs. Openly knowing that Jorge

   Luis designated himself as agent and manager of the Estate companies and created new

   companies in order to use them to generate income that supposedly would be paid in

   favor of the Estate Companies.

8. The other heirs-legatees, Defendants (except Jorge Arturo Diaz Mayoral), have not

   brought forward any claim against the Defendant Jorge Luis Diaz because they have

   been benefiting (payments, referral of business, company benefits insurance, car

                                              3
         Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 4 of 25

   allowance, etc.) from his personal businesses and/or the Estate businesses that were

   abducted by Jorge Luis Diaz through his scheme. Therefore, there is no interest or

   motivation for them to participate as Plaintiffs in this RICO action and will be brought as

   Defendants if necessary.

9. Defendants, Jorge Luis and Jorge Arturo, repeatedly, and in a sustained manner, took

   control of the estate corporations, the estate itself (real-estate, money, jewels,

   companies, corporations), limited the access and use to the Estate to the Plaintiffs,

   limited the payment and distribution of benefits and dividends of participation arising

   from the companies and corporations from whom Plaintiffs had equity and shares.

10. Upon information and belief, Defendants, Jorge Luis and Jorge Arturo, deviated to their

   own the sales of asphalt, sales of machinery and equipment, brokering of asphalt,

   production, management, business and income, of the primary Estate companies

   (Betteroads Asphalt Corporation and Betterecycling Corporation) causing a Bankruptcy of

   the later and took control and used other companies part of the Estate (Petroleum

   Emulsion Manufacturing Corporation, Puerto Rico Asphalt Inc., R-3 DEVELOPMENT,

   among others) and Defendants privately owned companies (PR ASPHALT LLC, READY

   ASPHALT, LLC among others) to plunder, pillage and loot the income and assets by

   receiving the payments through his companies instead of receiving such income the

   Estate companies, actions that rendered in depriving the Plaintiffs from the collection of

   their inheritance beneficial interest.

11. Defendants also limited the payment of benefits and dividends arising from businesses

   such as asphalt plants, selling assets (equipment, machinery, etc.) selling and renting

   various asphalt plants, using the Guayanilla Terminal and others, and from abroad,

   business as such in the Dominican Republic, U.S. Virgin Islands (St. Thomas) and other

                                             4
         Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 5 of 25

   jurisdictions, thereby directly affecting interstate commerce and causing significant

   losses and injuries to Plaintiffs.

12. Upon information and belief, Jorge Arturo Diaz Mayoral, created the scheme of

   companies owned by him, which obtained direct and undirect benefits as a result of the

   illegal and fraudulent Racketeering Scheme of his father Jorge Luis.

13. The injuries and damages caused by the pillage, loot, unlawful, fraudulent, illegal and

   tortuous acts of the Defendants to Arturo and Paloma are reasonably estimated to be in

   excess of $25,000,000.00, including but not limited to, his benefits of the inheritance,

   the corporate dividends lost, the equal participation of the benefits gained by

   Defendants, Jorge Luis Diaz and his son Jorge Arturo, in their planned Racketeering

   Scheme.

14. As such, Plaintiffs hereby request this Honorable Court, among other things, award

   threefold the injuries and damages they have sustained as a result of Defendants

   actions, as well as the costs of the suit, including reasonable attorneys’ fees, all pursuant

   to Section 1964(c) of RICO.



  III.    JURISDICTION AND VENUE



15. This Court has subject matter jurisdiction over Plaintiffs’ RICO claim under 28 U.S.C.

   Section 1331, as the matter arises under the laws of the United States, specially 18

   U.S.C. Section 1964© and 18 U.S.C. Section 1962 (a), (c), and (d).

16. This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28

   U.S.C. Section 1367, as these matters are so related to plaintiffs’ RICO claim that they




                                              5
          Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 6 of 25

   form part of the same case or controversy under Article III of the United States

   Constitution.

17. Venue is proper in this judicial district pursuant to 18 U.S.C. Section 1965 (b) and 28

   U.S.C. Section 1391 (b) and (c), as Defendants reside or have their principal place of

   business in this district and all facts relating to the causes of action took place within this

   district.

18. Plaintiffs request a jury trial for all issues alleged.

   IV. THE PARTIES

19. Plaintiffs, Arturo Francisco Diaz Irizarry, and Paloma Irova Garcia Ali, both of legal age,

   married to each other, with domicile and residence in #121 Avenida Chardon Quantum

   Condominium, Apartment 1803 North Tower, San Juan Puerto Rico. 00918. Arturo is a

   lawful heir of the estate of Arturo Diaz Marquez and Judith Mercedes Irizarry Morales,

   both deceased. Paloma is the wife of Arturo and her sustained cause of action is to the

   extent of all pain and suffering as to the devilish conduct of Jorge Luis Diaz Irizarry and

   the other Defendants towards her beloved husband.

20. Defendants:

   20.1 JORGE LUIS DIAZ IRIZARRY (“Jorge Luis”), his wife Eugenia Mayoral,

           AND THE   LEGAL CONJUGAL PARTNERSHIP       BETWEEN BOTH,   are individuals and whose

           residence is unknown at this moment. Jorge Luis is lawful heir of a portion of the

           estate of Arturo Diaz Marquez and Judith Mercedes Irizarry Morales, both

           deceased. Also, Jorge Luis, is the President, Resident Agent, Chief Operating

           Officer of various of the corporations and companies used in the blatant scam

           further alleged and detailed, this defendant is the main orchestrator of the




                                                  6
    Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 7 of 25

     racketeering pattern and himself and his wife have been benefiting from the

     money rendered of the such.

20.2 JORGE ARTURO DIAZ MAYORAL (“Jorge A.”), his wife unknown at this

     moment,    AND THE   LEGAL CONJUGAL PARTNERSHIP   BETWEEN BOTH.   Jorge A. is a direct

     perpetrator and an accessory to the pattern being used as the Agent, President,

     Chief Operating Officer of some of the corporations and companies used in the

     blatant scam further alleged and detailed, this defendant is an accessory to the

     orchestrator of the racketeering pattern and himself and his wife have been

     benefiting from the money rendered of the such.

20.3 CARMEN TERESA GUERRERO DE LEON (“Carmen”), her husband Ariel

     Marrero Otero,   AND THE LEGAL   CONJUGAL PARTNERSHIP BETWEEN BOTH. Carmen is the

     designated Administrator of the Estate of Arturo Diaz Marquez and Judith

     Mercedes Irizarry Morales, both deceased. Carmen is a direct Defendant and an

     accessory to the pattern being used as the administrator of the estate benefiting

     from her position and limiting the information provided to Arturo without reason

     which rendered into the blatant scam further alleged and detailed, this defendant

     is an accessory to the orchestrator of the racketeering pattern and herself and her

     husband have been benefiting from the money rendered of the such.

20.4 BETTEROADS ASPHALT LLC. (adopted Registration Number 4139)

     created on 2014 by Jorge Luis Diaz Irizarry, is a limited liability company

     organized under the Laws of the Commonwealth Puerto Rico and registered in the

     Puerto Rico Department of State which substituted BETTEROAD ASPHALT

     CORPORATION (Registration Number 4139) created on 1954 by Don

     Arturo Diaz Marquez and Doña Judith Mercedes Irizarry and terminated

                                         7
    Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 8 of 25

     on 2014, with its principal place of business at Edificio Empresas Diaz, 101 los

     Andes Street, Marginal Avenida 65 Infanteria, Rio Piedras, San Juan Puerto Rico;

     mailing address is P.O. Box 21420, San Juan Puerto Rico 00928-1420, and

     telephone numero 787-764-1000. This entity is engaged in the business of

     purchase, sale, management and recycling of asphalt; petroleum import business

     and any other manufacturing component to produce asphalt; the design and

     construction of roads and airport landing roads; other surfaces-spaces; rental of

     asphalt plants and equipment among them and to third parties. The resident

     agent is Jorge Luis Diaz Irizarry, with address at: Edificio Empresas Diaz, 101 los

     Andes Street, Marginal Avenida 65 Infanteria, Rio Piedras, San Juan Puerto Rico;

     mailing address is P.O. Box 21420, San Juan Puerto Rico 00928-1420 and

     telephone number 787-764-1000. At this moment under a proceeding of Chapter

     11 in the Bankruptcy Court of Puerto Rico case number 17-04156 (ESL).



20.5 BETTEROADS ASPHALT II LLC (Registration Number 353612) created

     on 2015 by Jorge Luis Diaz Irizarry, is a limited liability company organized

     under the Laws of the Commonwealth Puerto Rico and registered in the Puerto

     Rico Department of State with its principal place of business at Edificio Empresas

     Diaz, 101 los Andes Street, Marginal Avenida 65 Infanteria, Rio Piedras, San Juan

     Puerto Rico; mailing address is P.O. Box 21420, San Juan Puerto Rico 00928-

     1420, and telephone numero 787-977-1687. This entity is engaged in the

     business of purchase, sale, management and recycling of asphalt; petroleum

     import business and any other manufacturing component to produce asphalt; the

     design and construction of roads and airport landing roads; other surfaces-

                                        8
    Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 9 of 25

     spaces; rental of asphalt plants and equipment among them and to third parties.

     The resident agent is Jorge Luis Diaz Irizarry, with address at: Edificio Empresas

     Diaz, 101 los Andes Street, Marginal Avenida 65 Infanteria, Rio Piedras, San Juan

     Puerto Rico; mailing address is P.O. Box 21420, San Juan Puerto Rico 00928-1420

     and telephone number 787-764-1000. At this moment under a proceeding of

     Chapter 11 in the Bankruptcy Court of Puerto Rico case number 17-04156 (ESL)

20.6 BETTERECYCLING CORPORATION (Registration Number 99975) created

     on 1997 by Don Arturo Diaz Marquez and Doña Judith Mercedes Irizarry

     and terminated on 2018 by noncompliance with Department of State, is

     a corporation organized under the Laws of the Commonwealth Puerto Rico and

     registered in the Puerto Rico Department of State, with its principal place of

     business at Urbanizacion Monterrey, 101 los Andes Street, Marginal Avenida 65

     Infanteria, Rio Piedras, San Juan Puerto Rico; mailing address is P.O. Box 21420,

     San Juan Puerto Rico 00928-1420, and telephone numero 787-764-1000. This

     entity is engaged in the business of purchase, sale, management and recycling of

     asphalt; petroleum import business and any other manufacturing component to

     produce asphalt; the design and construction of roads and airport landing roads;

     other surfaces-spaces; rental of asphalt plants and equipment among them and

     to third parties. The resident agent is Jorge Luis Diaz Irizarry, with address at:

     Edificio Empresas Diaz, 101 los Andes Street, Marginal Avenida 65 Infanteria, Rio

     Piedras, San Juan Puerto Rico; mailing address is P.O. Box 21420, San Juan

     Puerto Rico 00928-1420 and telephone number 787-764-1000. At this moment

     under a proceeding of Chapter 11 in the Bankruptcy Court of Puerto Rico case

     number 17-04157 (ESL).

                                       9
    Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 10 of 25

20.7 PETROLEUM EMULSION MANUFACTURING CORPORATION                      DOING BUSINESS


     AS   PEMCO (Registration Number 45885) created on 1980 by Don Arturo

     Diaz Marquez and Doña Judith Mercedes Irizarry, is a corporation

     organized under the Laws of the Commonwealth Puerto Rico and registered in the

     Puerto Rico Department of State, with its principal place of business at Carolina

     Commercial Park PR 887 km 0.4 Carolina Puerto Rico; mailing address is P.O. Box

     21420, San Juan Puerto Rico 00928-1420, and telephone numero 787-764-1000.

     This entity is engaged in the business of purchase, sale, management and

     recycling of asphalt; petroleum import business and any other manufacturing

     component to produce asphalt; the design and construction of roads and airport

     landing roads; other surfaces-spaces; rental of asphalt plants and equipment

     among them and to third parties. The resident agent is Puerto Rico Asphalt Inc.

     Jorge A. Diaz Mayoral, with address at: Carolina Commercial Park PR 887 km 0.4

     Carolina Puerto Rico; mailing address is P.O. Box 21420, San Juan Puerto Rico

     00928-1420.

20.8 PUERTO RICO ASPHALT INC (Registration Number 78007) created on

     1991 by Don Arturo Diaz Marquez and Doña Judith Mercedes Irizarry, is

     a corporation organized under the Laws of the Commonwealth Puerto Rico and

     registered in the Puerto Rico Department of State, with its principal place of

     business at #101 los Andes Street, Marginal Avenida 65 Infanteria, Rio Piedras,

     San Juan Puerto Rico; mailing address is P.O. Box 21420, San Juan Puerto Rico

     00928-1420, and telephone numero 787-764-1000. This entity is engaged in the

     business of purchase, sale, management and recycling of asphalt; petroleum

     import business and any other manufacturing component to produce asphalt; the

                                      10
    Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 11 of 25

     design and construction of roads and airport landing roads; other surfaces-

     spaces; rental of asphalt plants and equipment among them and to third parties.

     The actual resident agent is Jorge A. Diaz Mayoral, with address at: #101 los

     Andes Street, Marginal Avenida 65 Infanteria, Rio Piedras, San Juan Puerto Rico;

     mailing address is P.O. Box 21420, San Juan Puerto Rico 00928-1420, and

     telephone numero 787-764-1000

20.9 PUERTO RICO ASPHALT LLC (adopted Registration Number 78007)

     created on 2015 by Jorge Arturo Diaz Irizarry, is a limited liability company

     organized under the Laws of the Commonwealth Puerto Rico and registered in the

     Puerto Rico Department of State, with its principal place of business at Carretera

     127 Barrio Magas, Guayanilla Puerto Rico 00656; mailing address is P.O. Box

     25252, San Juan Puerto Rico 00928-1420. This entity is engaged in the business

     of purchase, sale, management and recycling of asphalt; petroleum import

     business and any other manufacturing component to produce asphalt; the design

     and construction of roads and airport landing roads; other surfaces-spaces; rental

     of asphalt plants and equipment among them and to third parties. The resident

     agent is Jorge Arturo Diaz Mayoral, with address at: Carolina Commercial Park PR

     887 km 0.4 Carolina Puerto Rico; mailing address is P.O. Box 21420, San Juan

     Puerto Rico 00928-1420.

20.10 PUERTO RICO ASPHALT QUALITY SERVICES LLC (Registration Number

     385573) created on 2016 by Jorge Arturo Diaz Irizarry, is a limited liability

     company organized under the Laws of the Commonwealth Puerto Rico and

     registered in the Puerto Rico Department of State, with its principal place of

     business at San Jose 101, San Juan Puerto Rico; mailing address is P.O. Box

                                       11
    Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 12 of 25

     25252, San Juan Puerto Rico 00928-1420, and telephone number 787-505-6888.

     Cancelled on 2016 for unknown reasons. This entity is engaged in the business of

     purchase, sale, management and recycling of asphalt; petroleum import business

     and any other manufacturing component to produce asphalt; the design and

     construction of roads and airport landing roads; other surfaces-spaces; rental of

     asphalt plants and equipment among them and to third parties. The resident

     agent is Jorge Arturo Diaz Mayoral, with address at: San Jose 101, San Juan

     Puerto Rico; mailing address is P.O. Box 25252, San Juan Puerto Rico 00928-

     1420, and telephone number 787-505-6888.

20.11 READY ASPHALT LLC (Registration Number 371471) created on 2016

     by Jorge Arturo Diaz Irizarry, is a limited liability company organized under

     the Laws of the Commonwealth Puerto Rico and registered in the Puerto Rico

     Department of State, with its principal place of business at Carretera 127 Barrio

     Magas, Guayanilla Puerto Rico 00656; mailing address is P.O. Box 25252, San

     Juan Puerto Rico 00928-1420, and telephone numero 787-977-1687. This entity is

     engaged in the business of purchase, sale, management and recycling of asphalt;

     petroleum import business and any other manufacturing component to produce

     asphalt; the design and construction of roads and airport landing roads; other

     surfaces-spaces; rental of asphalt plants and equipment among them and to third

     parties. The resident agent is Jorge Arturo Diaz Mayoral, with address at: San

     Jose 101, San Juan Puerto Rico; mailing address is P.O. Box 25252, San Juan

     Puerto Rico 00928-1420, and telephone number 787-505-6888.

20.12 PUERTO RICO ASPHALT TERMINAL LLC (Registration Number 440083)

     created on 2020 by Jorge Arturo Diaz Irizarry, is a limited liability company

                                      12
    Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 13 of 25

     organized under the Laws of the Commonwealth Puerto Rico and registered in the

     Puerto Rico Department of State, with its principal place of business at Suite C-4

     Carolina Industrial Park, PR 887 km. 0.4 Carolina Puerto Rico 00985; mailing

     address is P.O. Box 25252, San Juan Puerto Rico 00928-1420, and telephone

     numero 787-977-1687. This entity is engaged in the operation of a Terminal for

     receiving and distributing petroleum derived products. The resident agent is Jorge

     Arturo Diaz Mayoral, with address at: Suite C-4 Carolina Industrial Park, PR 887

     km. 0.4 Carolina Puerto Rico 00985; mailing address is: Suite C-4 Carolina

     Industrial Park, PR 887 km. 0.4 Carolina Puerto Rico 00985, and telephone

     number 787-710-2525.

20.13 PUERTO RICO GAS & PETROLEUM LLC (Registration Number 372911)

     created on 2016 by Jorge Arturo Diaz Irizarry, is a limited liability company

     organized under the Laws of the Commonwealth Puerto Rico and registered in the

     Puerto Rico Department of State, with its principal place of business at Carretera

     127 Barrio Magas, Guayanilla Puerto Rico 00656; mailing address is P.O. Box

     25252, San Juan Puerto Rico 00928-1420, and telephone numero 787-710-2525.

     This entity is engaged in the business of purchase, sale, management and

     recycling of asphalt; petroleum import business and any other manufacturing

     component to produce asphalt; the design and construction of roads and airport

     landing roads; other surfaces-spaces; rental of asphalt plants and equipment

     among them and to third parties. The resident agent is Jorge Arturo Diaz Mayoral,

     with address at: Carretera 127 Barrio Magas, Guayanilla Puerto Rico 00656;

     mailing address is P.O. Box 25252, San Juan Puerto Rico 00928-1420.




                                       13
        Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 14 of 25

   20.14 HOPI COPTERS, INC. (Registration Number 118627) created on 2001

         and acquired by Don Arturo Diaz Marquez and Doña Judith Mercedes

         Irizarry, is a corporation organized under the Laws of the Commonwealth Puerto

         Rico and registered in the Puerto Rico Department of State, with its principal

         place of business at Edificio Empresas Diaz, 101 los Andes Street, Marginal

         Avenida 65 Infanteria, Rio Piedras, San Juan Puerto Rico; mailing address is P.O.

         Box 21420, San Juan Puerto Rico 00928-1420, and telephone numero 787-764-

         1000. Cancelled on 2018 for not complying with Department of State Annual

         Report filings. This entity is engaged in the business of rental of helicopter and

         airplanes. The resident agent is Jorge Luis Diaz Irizarry, with address at: Edificio

         Empresas Diaz, 101 los Andes Street, Marginal Avenida 65 Infanteria, Rio Piedras,

         San Juan Puerto Rico; mailing address is P.O. Box 21420, San Juan Puerto Rico

         00928-1420 and telephone number 787-764-1000.

   20.15 Co-Defendant, fictitious Insurance Company X whose identity is presently

         unknown, who upon information or belief is an insurance company organized and

         existing under the laws of the Commonwealth of Puerto Rico who insured the

         defendant and is jointly and severally responsible for the damages claimed herein

         pursuant to section 20.03 of the Insurance Code of PR, Title 26, Annotated Laws

         of Puerto Rico.

                        VI. FACTUAL ALLEGATIONS COMMON
                             TO ALL CAUSES OF ACTION

21. Upon information and belief, Jorge Luis engaged in a pattern of racketeering activity

   which generally include manipulation of the administrator of the estate, illegal kickbacks




                                            14
         Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 15 of 25

   from buyers, defraud the estate companies, illegal sale of equipment and machinery

   pertaining to the estate.

22. Defendants knowingly and actively participated in the “operation or management”

   of the scheme to plunder, pillage and loot the assets of Plaintiffs father’s and

   mother’s estate.

23. Since the beginning of this ordeal Jorge Luis and Carmen Guerrero, manipulated Mr.

   Arturo Diaz Marquez, to execute a new will and comply with their requisitions even

   though Mr. Arturo and Mrs. Judith was ill and practically impaired of executing such

   document. Mr. Arturo Diaz Marquez was driven to a secluded place in company of the

   witnesses of the new will in which Jorge Luis was favored over the plaintiff as part of his

   master plan. Upon information and belief, the witnesses of the will were economically

   benefited by Jorge Luis.

24. Upon information and belief, and as an important fact Mrs. Judith was diagnosed with

   Alzheimer decease at least 15 years prior to her death and Jorge Luis was an expert

   forfeiting her signature and signed documents, loan agreements, notes, deeds, facts

   known to close friends, employees and relatives.

25. After the death of Mrs. Judith on September 4th, 2012, and the death of Mr. Arturo on

   October 30th, 2012, Jorge Luis took arbitrarily the control and possession of the

   companies (Betteroads and Betterecycling), the Estate and property, depriving Arturo of

   any access or enjoyment of the same.

26. The will executor and administrator Guerrero, delayed the partition of the Estate, giving

   time to Jorge Luis to bankrupt the companies and deviate the businesses to his own

   companies under his name and his sons name.



                                            15
         Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 16 of 25

27. Arturo is a lawful heir of the Estate of Mr. Arturo Diaz Marquez and Mrs. Judith

   Mercedes Irizarry Morales (both RIP) and since their death he was deprived of his right

   in the payment of dividends of the companies, payment of expenses, enjoyment of

   properties and the inheritance through the manipulation of the administrator and his

   brother Jorge Luis.

28. Jorge Luis and his son changed the address and emails of the Estate companies to

   retain control, leaving the Plaintiffs without notice of what was going on.

29. On 2016, after bankrupting the companies and forcing an Involuntary Bankrupt Process

   filed by the creditors, Jorge Luis fired practically all the business employees, and at the

   same time hired for his own benefit the employees which he could easily control and

   manipulate.

30. Jorge Luis own companies were and are a direct competition to the Companies that are

   part of the Estate, depriving the estate of income to fulfill the payment to creditors, and

   the heirs.

31. Jorge Luis also created new companies in order to solicit business to the ongoing buyers

   of products of the Estate companies, implementing a pattern of racketeering and

   unlawful competition against his own interests.

32. Jorge Arturo also created companies that would benefit from the fraudulent and

   unlawful Racketeering Pattern of his father.

33. Upon information and belief that for 8 years, Jorge Luis also created a pattern of

   kickbacks and racketeering and unlawful competition against the best interests of the

   plaintiffs and the companies of the Estate, by soliciting, for several of the asphalt plants

   (12-14) a $5.00 payment per ton of asphalt sold to related businesses which are and

   were part of the main source of income of the estate companies. This kickback

                                             16
         Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 17 of 25

   represented a monthly amount of between approximately $80,000.00 and $100,000.00,

   paid and collected in cash by himself, his accountant and one of his employees.

34. On 2016, after given notice of a money advance of $1,500,000.00 to his brother Jorge

   Luis, Arturo confronted him and afterward was impeded to access his office using an

   armed guard to neglect the access, which was in the facilities of the Empresas Diaz main

   building; afterwards he was deprived of his home (apartment) at Coco Beach and his

   two vehicles which were registered under the name of Empresas Diaz, this company was

   controlled by his brother Jorge Luis. Basically, Arturo was thrown to the streets.

35. In the meantime, Jorge Luis his brother kept enjoying his apartment at Coco Beach and

   his vehicles without any kind of impairment.

36. Jorge Luis used the corporate structure to gain access and control of all the

   corporations and the companies of the Estate in common and coordinated acts with the

   administrator of the Estate, his son Jorge Arturo and close family members. Jorge Luis

   rented and sold most of the machinery and equipment for his own benefit.

37. On 2013, an illegal general corporate resolution for all the Estate companies, Betteroads

   Asphalt Corporation, Betterecycling Corporation, Empresas Diaz, A.D. Management &

   Construction Company, Coco Beach Holdings, Inc., Coco Beach Reserve, Inc., Coco

   Beach Development, Corp., Petroleum Emulsion Manufacturing, Corp., was executed in

   order to fix Jorge Luis as the Agent of the said companies, gaining therefore control of

   the decision making and management.

38. On 2014, Betteroads Asphalt Corporation was changed to Betteroads Asphalt LLC, under

   the management of Jorge Luis. Then the next year (2015) Betteroads Asphalt II, LLC

   was created and managed by Jorge Luis, the agent for Petroleum Emulsion

   Manufacturing, Corp. was changed for Puerto Rico Asphalt, Inc., who’s agent was Jorge

                                             17
         Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 18 of 25

   Luis and was then changed for Jorge Arturo. Finally, Puerto Rico Asphalt, Inc. was

   changed to Puerto Rico Asphalt, LLC (2015) and the address was changed to Guayanilla,

   Puerto Rico.

39. On March 2016, Puerto Rico Gas & Petroleum LLC (May 2016), Ready Asphalt LLC

   (March 2016) and Puerto Rico Quality Asphalt LLC (October 2016), were created and

   managed by Jorge Arturo, the second was cancelled a few days later for unknown

   reasons, the first indicates that the address is Guayanilla Puerto Rico. Precisely where

   the Betteroads Asphalt terminal is located.

40. On September 2016, after Jorge Luis gained control and management of the companies

   of the Estate and created his own with his son Jorge Arturo, in an well planned scheme

   he fired almost all the employees (45), and at the same time he used his companies to

   hire the ones he could control and manipulate.

41. Jorge Luis manipulated the finances of the Estate companies in order to achieve his goal

   of putting those into bankruptcy, dissolving others, obtain personal benefit over the

   other heirs and shareholders of the companies, selling machinery and equipment of the

   companies of the Estate, deflecting business from the companies of the Estate towards

   his companies for economic benefit, using the LLCs for not having to file corporate

   schedules and therefore depriving de Plaintiffs of obtaining crucial information of the

   Estate financial status.

42. Upon information and belief (Mrs. Maldonado), at the purchase of the Companies

   Helicopter transaction, Jorge Luis solicited to the buyer an independent amount of

   money for his own benefit apart of the money owed to the bank the retained the note

   guaranteed by the helicopter.




                                            18
           Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 19 of 25

43. Just a few days after notifying the Bankruptcy Court of the existence of the Guayanilla

   Terminal (January 31st, 2020) and the Lease Agreement with Autoridad de los Puertos,

   Jorge Arturo created Puerto Rico Asphalt Terminal (February 2nd, 2020) in order to

   defraud the Estate with the same or similar purpose of interfering with interstate

   commerce causing injury to Plaintiffs, business, share value and business of the Estate

   companies.

            VII. CAUSES OF ACTION COUNT I SECTION 1962(a) OF RICO.

44. The prior allegations are incorporated by reference as re-alleged herein.

45. Jorge Luis and Jorge Arturo companies and the Estate companies (represented by

   shareholder and heir Arturo Diaz) are enterprises in and whose activities affect interstate

   commerce, as the premium element and product as asphalt is not manufactured in

   Puerto Rico and travel interstate commerce and also both have clients outside of Puerto

   Rico.

46. Jorge Luis and his companies furthered the interests of Jorge Arturo’s companies and

   increased its revenues through the Pattern of Racketeering Activity targeting the Estate

   companies, Estate businesses as direct competitor, in the manner described above.

47. In turn, Jorge Luis and Jorge Arturo companies through its employees, principals, and

   agents has sought out the Estate Businesses their clients and Arturo’s Estate benefits by

   through the Pattern of Racketeering Activity as described above, maliciously persuaded

   them to conduct businesses with their companies, and used and invested the income it

   derived through the Pattern of Racketeering Activity to pursue their own benefit and

   targeted the Estate companies and Arturo’s inheritance benefits to further their

   operations, in violation of 18 U.S.C. S. 1962(a).




                                             19
         Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 20 of 25

48. The acts set forth above constitute a Pattern of Racketeering Activity 18 U.S.C. S.

   1961(1) & (5).

49. As a direct and proximate result of Defendants racketeering activities and violations to

   18 U.S.C. S. 1962(a), Plaintiffs have been injured in their Estate business as shareholder

   and in their Inheritance benefits in an amount reasonably estimated in excess of

   $8,000,000.00.

50. Therefore, Plaintiffs respectfully request that this Honorable Court enters judgement and

   award treble damages and attorney’s fees jointly and severally against Defendants

   companies, Puerto Rico Gas & Petroleum, LLC; Puerto Rico Asphalt LLC; Ready Asphalt

   LLC; Puerto Rico Asphalt Quality Services, LLC; and Puerto Rico Asphalt Terminal, LLC, in

   accordance to Section 1964(c) of RICO.

          VIII. CAUSES OF ACTION COUNT II SECTION 1962(a) OF RICO.

51. The prior allegations are incorporated by reference as re-alleged herein.

52. Jorge Luis and Jorge Arturo companies are enterprises in and whose activities affect

   interstate commerce. As officers of such companies, Jorge Luis and Jorge Arturo are

   associated with the enterprise.

53. Jorge Luis and Jorge Arturo participated in the conduct of their affairs of the enterprise

   through a pattern of racketeering activity and for the unlawful purpose of intentionally

   causing injury, loss of income, loss of business and reduction of inheritance benefits, to

   Plaintiffs, a specially described above.

54. Pursuant to and in furtherance of the affairs of Jorge Luis and Jorge Arturo committed

   multiple acts of deceitful and malicious interference with the business affecting interstate

   commerce.




                                              20
         Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 21 of 25

55. In turn, both Jorge Luis and Jorge Arturo personally and their respective companies

   benefitted from the pattern of racketeering activity conducted in furtherance of

   themselves and to the detriment of Plaintiffs, as described above.

56. The acts set forth above constitute a Pattern of Racketeering Activity 18 U.S.C. S.

   1961(1) & (5).

57. Both Jorge Luis and Jorge Arturo personally have directly and indirectly participated in

   the conduct of the enterprise’s affair through the pattern of racketeering activity

   describe above, all in violation of 18 U.S.C. S. 1962(c).

58. As a direct and proximate result of Defendants racketeering activities and violations to

   18 U.S.C. S. 1962(c), Plaintiffs have been injured in their Estate business as shareholder

   and in their Inheritance benefits in an amount reasonably estimated in excess of

   $8,000,000.00.

59. Therefore, Plaintiffs respectfully request that this Honorable Court enters judgement and

   award treble damages and attorney’s fees jointly and severally against Defendants,

   Jorge Luis and Jorge Arturo, in accordance to Section 1964(c) of RICO.

         VIII. CAUSES OF ACTION COUNT III SECTION 1962(d) OF RICO.

60. The prior allegations are incorporated by reference as re-alleged herein.

61. Defendants companies, Puerto Rico Gas & Petroleum, LLC; Puerto Rico Asphalt LLC;

   Ready Asphalt LLC; Puerto Rico Asphalt Quality Services, LLC; and Puerto Rico Asphalt

   Terminal, LLC (further on “the Companies”), are enterprises whose activities affect

   interstate commerce. As officers, Jorge Luis and Jorge Arturo are associated with the

   enterprises.

62. Defendants, Jorge Luis and Jorge Arturo and the Companies, through its employees,

   principals, and agents conspired to directly and/or indirectly participate in the conduct of

                                             21
         Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 22 of 25

   the enterprise’s affair through the pattern of racketeering activity described above, all in

   violation of 18 U.S.C. S. 1962(d).

63. Defendants, Jorge Luis and Jorge Arturo and the Companies, through its employees,

   principals, and agents agreed to further the pattern of racketeering activity which

   constitutes a violation of 18 U.S.C. S. 1962(a) and 1962(c) of RICO.

64. Pursuant to and in furtherance if the interests of defendants, the defendants agreed that

   they would collectively and/or individually commit or perpetrate the scheme that

   interfered with interstate commerce.

65. The acts set forth above constitute a Pattern of Racketeering Activity 18 U.S.C. S.

   1961(1) & (5).

66. As a direct and proximate result of Defendants racketeering activities and violations to

   18 U.S.C. S. 1962(d), Plaintiffs have been injured in their Estate business as shareholder

   and in their Inheritance benefits in an amount reasonably estimated in excess of

   $8,000,000.00.

67. Therefore, Plaintiffs respectfully request that this Honorable Court enters judgement and

   award treble damages and attorney’s fees jointly and severally against Defendants Jorge

   Luis, Jorge Arturo and their companies, Puerto Rico Gas & Petroleum, LLC; Puerto Rico

   Asphalt LLC; Ready Asphalt LLC; Puerto Rico Asphalt Quality Services, LLC; and Puerto

   Rico Asphalt Terminal, LLC, in accordance to Section 1964(c) of RICO.




                                             22
          Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 23 of 25



                             VIII. CAUSE OF ACTION COUNT IV
                                     (Mental Damages)

68. Plaintiffs reproduce and reaffirm, as if alleged herein, each and every one of the

    preceding allegations.

69. The aforementioned racketeering and fraud activities of Defendants have caused

    Plaintiffs great pain and suffering, triggering emotional and mental anguish that is

    derivative of the limitations they confronted being deprived of wealth and benefits they

    were entitled to.

70. For the mental anguish of Plaintiff Arturo, defendants Jorge Luis, Jorge Arturo and their

    companies, Puerto Rico Gas & Petroleum, LLC; Puerto Rico Asphalt LLC; Ready Asphalt

    LLC; Puerto Rico Asphalt Quality Services, LLC; and Puerto Rico Asphalt Terminal, LLC,

    are liable and responsible, in solido, in a sum not less than $1,500,000.00.

71. For the mental anguish of Plaintiff Paloma, defendants Jorge Luis, Jorge Arturo and their

    companies, Puerto Rico Gas & Petroleum, LLC; Puerto Rico Asphalt LLC; Ready Asphalt

    LLC; Puerto Rico Asphalt Quality Services, LLC; and Puerto Rico Asphalt Terminal, LLC,

    are liable and responsible, in solido, in a sum not less than $1,500,000.00.

                             IX. FOURTH CAUSE OF ACTION

                     (Interest, Attorneys Fees and Other Expenses)

       72.    Plaintiffs reproduce and reaffirm, as if alleged herein, each and every one of

the preceding allegations.

       38.    Pursuant to the laws of the Commonwealth of Puerto Rico, a person who is

obstinate in fomenting litigation and/or protracting litigation, or refusing to recognize an

obligation, is liable for reasonable attorney’s fees.


                                                23
           Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 24 of 25

         39.   Pursuant to the laws of the Commonwealth of Puerto Rico, a person who is

adjudged obstinate is also liable for pre-judgment interest from the date of the filing of the

claim.

         40.   The defendants have been obstinate in that, although they have been on

notice of the nature and extent of the damages suffered by the plaintiffs, they have taken no

action on the matter and have, in fact, fomented this litigation.

                            X. PRAYER FOR RELIEF.

WHEREFORE, it is respectfully requested for this Honorable Court to enter

Judgement in favor of Plaintiffs and against Defendants:

   a. finding RICO Defendants Jorge Luis, Jorge Arturo and their companies,

         Puerto Rico Gas & Petroleum, LLC; Puerto Rico Asphalt LLC; Ready Asphalt

         LLC; Puerto Rico Asphalt Quality Services, LLC; and Puerto Rico Asphalt

         Terminal, LLC, jointly and severally liable to Plaintiffs Arturo Francisco Diaz

         Irizarry and award Plaintiff an amount no less than $25,00,000.00 for

         treble damages caused, pursuant to 18 U.S.C. S. 1964(c).

   b. finding RICO Defendants Jorge Luis, Jorge Arturo and their companies,

         Puerto Rico Gas & Petroleum, LLC; Puerto Rico Asphalt LLC; Ready Asphalt

         LLC; Puerto Rico Asphalt Quality Services, LLC; and Puerto Rico Asphalt

         Terminal, LLC, jointly and severally liable to Plaintiffs Paloma Irova Garcia

         Ali and award Plaintiff an amount no less than $1,500,000.00 for treble

         damages caused, pursuant to 18 U.S.C. S. 1964(c);

   c. imposing upon RICO Defendants finding RICO Defendants Jorge Luis, Jorge

         Arturo and their companies, Puerto Rico Gas & Petroleum, LLC; Puerto Rico

         Asphalt LLC; Ready Asphalt LLC; Puerto Rico Asphalt Quality Services, LLC;

                                              24
             Case 3:20-cv-01366-PAD Document 1 Filed 07/28/20 Page 25 of 25

      and Puerto Rico Asphalt Terminal, LLC, jointly and severally the payment of

      costs and expenses of the present litigation, including a reasonable sum for

      attorneys fees;

   d. and any other relief to which Plaintiffs may be entitled in the present

      litigation as a matter of law.

      WHEREFORE, plaintiffs respectfully request that after the due proceedings this

Honorable Court grants the Complaint in their favor and enters Judgment granting the

remedies requested in all causes of Action and such other remedies as may be fair and

equitable.

      RESPECTFULLY SUBMITTED.

      In San Juan, Puerto Rico, this 28th day of July 2020.


                            /S/ José Vladimir Díaz-Tejera

                            José Vladimir Díaz-Tejera
                            USDC-PR 208604
                            PO Box 423
                            Trujillo Alto, P.R. 00977
                            Tel 787-755-3440
                            Fax. 787- 755-0670
                            Email:
                            diaz_tejera_lawfirm@yahoo.com




                                             25
